DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because a portion of Fig.1 is not detail enough to clearly identify what element numbers is referring, and the hand writing of the numbering is very confusing.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the abstract contain “related to”.  
Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. In this case, the tittle is too long and it is not clearly indicate of the invention that the claims are directed to, such that the following title is suggested: Insulation Part and Laser Machine Head with Insulation Part Detecting Sensor.


Claim Objections
Claims 1-6 are objected to because of the following informalities:  
In claim 1-6: the written claims are not conform with current U.S practice, each claims should start with a permeable, follow by a transition language and then the claim body, for example: A laser machining head (permeable) comprises (transition language): an insulation part, wherein the insulation part further comprises a ring-shaped electrically insulating body (claim body). 
In claim 6: 
The limitation “capacity distance measurement” should change to “a capacity distance measurement”.
The limitation “ferromagnetic body” should change to “a ferromagnetic body”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “first means set up” in claims 1, 3 and 6 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means" coupled with functional language “for supporting …” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “first means set up" has NOT been described in the specification.
Claim limitation “second means set up” in claims 1, 3 and 6 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it means" coupled with functional language “for supporting …” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “first means set up" has NOT been described in the specification.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1, 3 and 6, the limitations “first means set up” and “second means set up” are not described in the specification. There is no description in the specification indicate what “means set up” is refer as or what it is.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims 1-6 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Such as the terms like “which”, “characterized”, “as well as”, constant use of “for” etc.
In claim 4, the limitation “which is so low” is a relative term which renders the claim indefinite, because it is unclear to Examiner that what is consider as “so low”. Clarification is required.
In claim 5, the term “low” is a relative term which renders the claim indefinite, it is unclear to examiner that what range is consider as “low”. Clarification is required.
In claim 6, the limitation “for capacitive distance measurement” is indefinite, because it is unclear to Examiner what limitation is performing such functionality, is it “laser machine head”, “electrically conductive nozzle” or “insulation part”? Clarification is required.
Claims 1, 2 and 6’s limitations “first means set up” and “second means set up” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a1) as being anticipated by Broger (US2013/0193119A1).
	Regarding claim 1, Broger discloses  an insulation part (outer insulation part 4, Broger fig.1 and 2) for supporting an electrically conductive nozzle (pushed-in or screwed-in laser machining nozzle 13, Broger fig.1 and 2) in an insulated manner (refer to the insulation ability of outer insulation part 4, Broger fig.1 and 2) on a laser machining head (laser machining head 1, Broger fig.1 and 2), with a ring-shaped electrically insulating body (outer insulation part 4 has a ring-shaped, Broger fig.1 and 2), which has a central through opening for a working laser beam path (refer to the central opening path for laser machining head 1 and laser lens 9, Broger fig.1 and 2), as well as first means set up for supporting the insulation part (outer insulation part 4, Broger fig.1 and 2) on the laser machining head (laser machining head 1, Broger fig.1 and 2), and second means set up for supporting an electrically conductive nozzlepushed-in or screwed-in laser machining nozzle 13, Broger fig.1 and 2), characterized in that the electrically conductive nozzle (pushed-in or screwed-in laser machining nozzle 13, Broger fig.1 and 2) has a ferromagnetic body [refer to Broger Par.0032 cited: “…the laser machining nozzle 13 is likewise constructed from metal and the mount 2 forms a type of metal interface between a contact pin 6 and the sensor part 3…”] (Examiner note: all metal are ferromagnetic, the only difference are the strength of the ferromagnetism on each metal).

    PNG
    media_image1.png
    398
    524
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    836
    515
    media_image2.png
    Greyscale

	Regarding claim 2, Broger discloses the electrically insulating body (outer insulation part 4, Broger fig.1 and 2) is a ceramic body [refer to Broger Par.0005 cited: “…ceramic parts are generally used for elec. insulation of the cutting nozzle from the rest of the cutting head and the machine…”], in which the ferromagnetic body (inner insulation part 5, Broger fig.1 and 2) [refer Broger Par.0036 cited: “…an inner insulation part 5 in the form of a sleeve made from a metallic material...”] is embedded (refer to Barger fig.1 the location of inner insulation part 5 relative to outer insulation part 4, Broger fig.1 and 2).

	Regarding claim 3, Broger discloses an insulation part (outer insulation part 4, Broger fig.1 and 2) for supporting an electrically conductive nozzle (pushed-in or screwed-in laser machining nozzle 13, Broger fig.1 and 2) in an insulated manner (refer to the insulation ability of outer insulation part 4, Broger fig.1 and 2) on a laser machining head (laser machining head 1, Broger fig.1 and 2), characterized in that it has a ring- shaped ferromagnetic body (inner insulation part 5, Broger fig.1 and 2) [refer Broger Par.0036 cited: “…an inner insulation part 5 in the form of a sleeve made from a metallic material...”] (Examiner note: all metal are ferromagnetic, the only difference are the strength of the ferromagnetism of each metal) with a central through opening for a working laser beam path (refer to the central opening path for laser machining head 1 and laser lens 9, Broger fig.1 and 2), as well as with first means set up for supporting the insulation part on the laser machining head (laser machining head 1, Broger fig.1 and 2), and second means set up for supporting an electrically conductive nozzle (pushed-in or screwed-in laser machining nozzle 13, Broger fig.1 and 2), which is embedded in electrically insulating plastic [refer to Broger’s abstract cited: “…an outer insulation part (4) made from electrically insulating material, preferably made from plastic…”].

    PNG
    media_image1.png
    398
    524
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    836
    515
    media_image2.png
    Greyscale


Regarding claim 4, Borger discloses the ferromagnetic body (inner insulation part 5, Broger fig.1 and 2) consists of an alloy with Curies temperature1 [refer Broger Par.0036 cited: “…an inner insulation part 5 in the form of a sleeve made from a metallic material...”], and the laser machining head (laser machining head 1, Broger fig.1 and 2) with attached insulation part (outer insulation part 4, Broger fig.1 and 2) is protected against overheating [refer to Borger Par.0008 cited: “…inner insulation part made from a non-conductive, heat-resistant material for protecting against laser radiation and/or heat. This inner insulation part is inserted in the form of a tube section into the outer insulation part made from plastic. Quartz glass and ceramic are specified as suitable materials…”]

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Broger (US2013/0193119A1), in view of KOBAYASHI et al (US2016/0288260A1).
	Regarding claim 5, Borger discloses substantially all features set forth in claim 4, Borger does not discloses the alloy with low Curie temperature is a nickel/cobalt/iron (NiCoFe)-based alloy.
	KOBATASHI discloses the alloy with low Curie temperature is a nickel/cobalt/iron (NiCoFe)-based alloy [refer to KOBAYASHI Par.0022 cited: “…In the first laser welding head 10A, each of the shield gas injection nozzle 15 and the welding wire supply nozzle 16 is formed from material (which will be hereinafter referred to as "heat and wear resistant material") having heat resistance and wear resistance. Here, the heat and wear resistant material includes, for instance, at least one of ultra-hard alloy, cermet, ceramics and MCrAlY (here, M means nickel (Ni), cobalt (Co), iron (Fe) or alloy containing at least two of Ni, Co and Fe) alloy…”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Borger’s Machine with the alloy with low Curie temperature is a nickel/cobalt/iron (NiCoFe)-based alloy, as taught by KOBATASHI, in order to provide heat, wear resistance and ultra-hard alloy, such that to increase the life-span of the parts [refer to KOBAYASHI Par.0022 cited: “…In the first laser welding head 10A, each of the shield gas injection nozzle 15 and the welding wire supply nozzle 16 is formed from material (which will be hereinafter referred to as "heat and wear resistant material") having heat resistance and wear resistance. Here, the heat and wear resistant material includes, for instance, at least one of ultra-hard alloy, cermet, ceramics and MCrAlY (here, M means nickel (Ni), cobalt (Co), iron (Fe) or alloy containing at least two of Ni, Co and Fe) alloy…”].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Broger (US2013/0193119A1), in view of Eguchi et al (US4951388).
	Regarding claim 6, Broger discloses a laser machining head (laser machining head 1, Broger fig.1 and 2) with a housing (laser machining head upper part 8, Borger fig. 1 and 2), through which a working laser beam path (refer to the central opening path for laser machining head 1 and laser lens 9, Broger fig.1 and 2) is guided, which exits on the machining side through an electrically conductive nozzle (pushed-in or screwed-in laser machining nozzle 13, Broger fig.1 and 2), which is supported on an insulation part (outer insulation part 4, Broger fig.1 and 2), which is supported on the housing (laser machining head upper part 8, Borger fig. 1 and 2) and which, for capacitive distance measurement [refer to Borger Par.0004 cited: “…to measure the distance between the laser machining nozzle and the workpiece to be machined, a sensor mechanism must be provided, which also operates reliably under extreme conditions. Usually, this distance measurement takes place capacitively, that is to say the capacitance formed by the laser machining head or the sensor part and by the workpiece is measured.…”], is electrically connected to an oscillating circuit of a distance measuring circuit [refer to Borger Par.0004 cited: “…Usually, this distance measurement takes place capacitively, that is to say the capacitance formed by the laser machining head or the sensor part and by the workpiece is measured. This usually takes place via a frequency measurement of the resulting resonant circuit. In order not to receive false results, the laser machining head must be outwardly electrically insulated…”], wherein the insulation part (outer insulation part 4, Broger fig.1 and 2) has a central through opening for a working laser beam path (refer to the central opening path for laser machining head 1 and laser lens 9, Broger fig.1 and 2), as well as first means set up (refer to contact surface between outer insulation part 4 and laser machining head upper part 8, Borger fig. 1 and 2) for supporting the insulation part (outer insulation part 4, Broger fig.1 and 2) on the laser machining head (laser machining head 1, Broger fig.1 and 2), and second means set up (refer to contact surface between outer insulation part 4 and connection part 8a, Borger fig. 1 and 2) for supporting an electrically conductive nozzle (pushed-in or screwed-in laser machining nozzle 13, Broger fig.1 and 2), characterized in that the electrically conductive nozzle (pushed-in or screwed-in laser machining nozzle 13, Broger fig.1 and 2) has the ferromagnetic body [refer to Broger Par.0032 cited: “…the laser machining nozzle 13 is likewise constructed from metal and the mount 2 forms a type of metal interface between a contact pin 6 and the sensor part 3…”].

    PNG
    media_image1.png
    398
    524
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    836
    515
    media_image2.png
    Greyscale

Borger does not disclose wherein a sensor for detecting ferromagnetic body of the insulation part is provided on the housing, said sensor being connected to a monitoring circuit, which, in the absence of an insulation part, outputs a warning signal.
	Eguchi disclose a sensor for detecting ferromagnetic body of the insulation part is provided on the housing [refer to Eguchi Col 4 line 14-22 cited: “…The electronic component delivered by the components-delivery section 5 is sucked at the stop-position A by the nozzle 6a selected at the stop-position G in accordance with the pre-registered component number. The sucked component is transported to the stop-positions B, C and D sequentially by intermittent rotational motion of the rotary head 6. At the stop-position B, a sensor detects the presence or absence of a component sucked onto the nozzle tip 13…”]. 

    PNG
    media_image3.png
    612
    453
    media_image3.png
    Greyscale

If suction trouble of a component is detected at the stop-position B, the above steps from the stop-positions C to E will be skipped to discharge the component at the stop-position F. At the stop-position F also, the nozzle 6a which was rotated at the stop-position D is turned back to its original position.…”].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Borger’s machine with a sensor for detecting ferromagnetic body of the insulation part is provided on the housing, said sensor being connected to a monitoring circuit, which, in the absence of an insulation part, outputs a warning signal, as taught by Eguchi, in order to detect the absence of an insulation part, such that to be able to prevent insulation failure and undesired condition caused by the absence of an insulation part [refer to Eguchi Col 4 line 14-22 cited: “…The electronic component delivered by the components-delivery section 5 is sucked at the stop-position A by the nozzle 6a selected at the stop-position G in accordance with the pre-registered component number. The sucked component is transported to the stop-positions B, C and D sequentially by intermittent rotational motion of the rotary head 6. At the stop-position B, a sensor detects the presence or absence of a component sucked onto the nozzle tip 13…”].
		 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        

 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that the “Curie temperature” is an inherent property of any alloy